Case: 17-50827      Document: 00514401925         Page: 1    Date Filed: 03/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 17-50827                             March 26, 2018
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
ANGELA D. CLACK,

              Plaintiff - Appellant

v.

UNITED SERVICES AUTOMOBILE ASSOCIATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CV-1069


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed because the court has no
jurisdiction to decide future claims before the Equal Employment Opportunity
Commission and Plaintiff has agreed to arbitrate her claims.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.